Citation Nr: 9919753	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-18 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
anxiety reaction, currently evaluated as 50 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1993 rating decision of the 
RO which denied the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected anxiety 
reaction.  

In May 1996, the Board granted the veteran's claim for 
increase and assigned a 50 percent rating for the service-
connected anxiety reaction.  The veteran subsequently 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as the "Court").  

In December 1996, the Court granted a Joint Motion for 
Remand, vacating that portion of the Board's May 1996 
decision which denied an evaluation of more than 50 percent 
for the service-connected anxiety reaction and remanding for 
additional proceedings.  

In September 1997, the Board remanded this matter for further 
development of the record, to include obtaining pertinent 
treatment records, affording the veteran a VA examination and 
readjudicating the veteran's claim, to include consideration 
of the rating criteria in effect for the evaluation of mental 
disorders prior to and as of November 7, 1996.  

In February 1999, the RO continued the 50 percent evaluation 
for the veteran's service-connected anxiety reaction and once 
again submitted the case for appellate consideration by the 
Board.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected anxiety disorder is shown 
to likely produce severe impairment of social and industrial 
adaptability with a Global Assessment of Functioning (GAF) 
score of 50.  

3.  The symptoms due to the service-connected anxiety 
disorder are not shown to have resulted in total occupational 
and social impairment or to have rendered the veteran 
demonstrably unable to obtain or retain employment.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for 
the service-connected anxiety reaction have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.102, 4.7, 4.129, 4.130, 4.132 including 
Diagnostic Code 9400 (1996); 38 C.F.R. §§ 3.102, 4.7, 4.126, 
4.130 including Diagnostic Code 9400 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When an appellant submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  It is important to note, that the Court has also 
stated that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1998).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected anxiety disorder is currently 
rated as 50 percent disabling under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9400 (1998).  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective on November 7, 1996.  "[W]here the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] ... will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Board 
notes that the RO has applied both versions of the 
regulations in determining that an evaluation in excess of 50 
percent was not warranted for the veteran's service-connected 
anxiety reaction.  

However, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
observed that when the Secretary adopted the revised mental 
disorder rating schedule and published it in the Federal 
Register, the publication clearly stated an effective date of 
November 7, 1996.  Because the revised regulations expressly 
stated an effective date and contained no provision for 
retroactive applicability, it is evident that the Secretary 
intended to apply those regulations only as of the effective 
date.  Therefore, in view of the effective date rule 
contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations prevented the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  Accordingly, the Court held that for any date prior 
to November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  

Under the version of the regulations in effect prior to 
November 7, 1996, a 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Code 9411.  A 70 percent rating is warranted when the ability 
to establish and maintain effective or favorable 
relationships is severely impaired, with psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  Id.  A 100 percent rating is assignable when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  Id.  

Under the amended regulations, a 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, including Diagnostic Code 9400.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The veteran was most recently afforded a VA examination in 
September 1998.  At that time, the veteran reported that he 
had been experiencing unrelenting anxiety symptoms since 
service, which he complained had become worse over the past 
10 to 15 years.  His current symptoms included shakiness 
throughout the day, especially at night; inability to sleep; 
irritability; trembling, sometimes to the extent that he 
breaks out in perspiration; fatigue; impaired concentration; 
and persistent worrying.  The veteran further reported that 
his symptoms were continuous and that his psychiatric 
condition had had a significant impact on his vocational 
history by limiting his employment opportunities and 
preventing him from accepting promotions.  It was noted that 
he had retired from the steel mill in 1982 after 42 years of 
service.  Socially, the veteran reported that he had many 
friends, but that, because of anxiety, he tended to avoid 
places that are noisy.  It was further noted that the 
veteran's symptoms had significantly interfered with his 
relationship with his wife in that they argued more 
frequently due to his irritability.  

Mental status examination included conversation that was 
logical and relevant, although at times, the veteran had to 
be pressed for additional details and seemed to have some 
difficulty articulating his symptoms.  Speech was noted to be 
of normal rate and tone and affect was confluent and 
congruent to content of conversation and generally broad, 
although the veteran appeared somewhat tense.  Mood was 
described as consistently anxious.  The veteran reported that 
his sleep had been disturbed for years and that he never 
slept straight through the night.  Appetite was unchanged and 
he denied any history of alcohol or drug abuse.  Although he 
acknowledged occasional thoughts of suicide, attributable to 
the quarreling between him and his wife, he adamantly denied 
any current intent or plan.  He also denied experiencing 
hallucinations, homicidal ideation, crying spells, anhedonia 
or delusions.  Attention, judgment and memory appeared 
grossly intact, however, insight was noted to be somewhat 
limited.  

Based on this evaluation, the examining physician rendered a 
diagnosis of generalized anxiety disorder and assigned a GAF 
score of 50.  It was further noted, by the veteran's report, 
that his symptoms currently significantly interfered with his 
ability to function to full potential and enjoy life.  The 
examining physician also emphasized, based on the veteran's 
report of history and notations within his claims file, that 
his generalized anxiety disorder had significantly interfered 
with his ability to function to full potential at work.  He 
noted that, while the veteran was able to maintain gainful 
employment, he was not able to accept promotions because of 
his symptoms of anxiety and their interference with his 
ability to do more demanding tasks.  The veteran had also 
reported lost time from work due to his anxiety.  The 
examining physician further stated that although the 
veteran's symptoms had more prominently affected his ability 
to function vocationally, they had also impacted his 
relationship with his wife and affected how much he was able 
to socialize.  

In conclusion, the veteran's symptoms were described as being 
unremitting, constant and severe and were noted to have 
worsened in the past 15 years possibly secondary to his 
general physical decline due to aging, thus reducing his 
ability to cope.  In describing his assessment of the 
veteran's GAF at 50, the examining physician explained that 
such score indicated serious impairment in social, 
occupational or school functioning.  According to the 
physician, the veteran's symptoms of anxiety were clearly 
severe and had had a serious impact on his occupational 
functioning, and to some degree his social functioning, in 
particular, his relationship with his wife.  

Based on a review of the evidence of record, the Board finds 
that evaluating the veteran's condition under the old 
criteria is more favorable and that the clinical evidence 
supports the finding that the veteran's disability picture 
more nearly approximates that of severe social and industrial 
impairment.  Hence, a 70 percent schedular rating is for 
application under the provisions of 38 C.F.R. § 4.132 
including Diagnostic Code 9400.  Significantly, the VA 
physician who examined the veteran in February 1999 concluded 
that the veteran's symptoms of anxiety were severe and had 
had a serious impact on his occupational functioning, and to 
some degree his social functioning, in particular, his 
marital relationship.  

While the evidence is sufficient to support a 70 percent 
evaluation, it does not support a rating higher than 70 
percent.  It has not been demonstrated that the effects of 
the symptoms related to the service-connected anxiety 
disorder have resulted in total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

In addition, it has not been shown that the service-connected 
anxiety disorder has so adversely affected the attitudes of 
all contacts except the most intimate so as to result in 
virtual isolation in the community or rendered the claimant 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9400.  



ORDER

An increased rating of 70 percent for the service-connected 
anxiety reaction is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

